IN THE
                         TENTH COURT OF APPEALS

                                No. 10-04-00212-CR

CHARLES M. CONNER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 159th District Court
                            Angelina County, Texas
                             Trial Court No. 24254


                               PUBLISHED ORDER

      Appellant was indicted in Angelina County on December 18, 2003 for two counts

of aggravated sexual assault of a child. He was tried and convicted on both counts and

sentenced to 99 years in prison and a $10,000 fine on each count.

      His appeal was transferred to this Court from the Ninth Court of Appeals

pursuant to a docket equalization order. His conviction was affirmed on April 13, 2005

in an opinion authored by Justice Bill Vance, with Chief Justice Gray and Justice Reyna

being the other members of the panel. Conner v. State, No. 10-04-00212-CR, 2005 Tex.
App. Lexis 2839 (Tex. App.—Waco Apr. 13, 2005, pet. ref’d) (not designated for

publication). This Court’s mandate issued on July 18, 2005 and has not been recalled.

Conner was granted relief by an article 11.07 application for writ of habeas corpus for an

out-of-time petition for discretionary review. Ex parte Conner, No. AP-75,715, 2007 Tex.

Crim. App. Unpub. LEXIS 1222 (Tex. Crim. App. June 27, 2007).                       His petition for

discretionary review was denied on October 10, 2007, over 12 years ago.

        On August 12, 2019, the Court received a document from Conner inquiring about

the cost of obtaining a copy of the appellate record and various other documents

including the appellate briefs and the Court’s opinions.                The Court responded by

providing the requested information, including the number of pages for the specific

documents requested and the total cost of copies of these specific documents.

        In a motion dated August 21, 2019 and received on August 30, 2019, which was

designated for filing and has been filed in his 2004 appeal for which the mandate issued

on July 18, 2005, Conner wants the Court to provide him free copies of a litany of

documents. Specifically, he seeks free copies of the documents identified in his above

described August 12, 2019 document and of other documents far in excess of the

documents identified in the August 12, 2019 document, many of which this Court would

never have because they are not part of the appellate record.1

        Conner argues in the motion that as a pauper and, based on his need for the




1
  In a document dated September 23, 2019, which the Court received on September 25, 2019, Conner
attempted to check on the status of his motion. The Court replied to his status check on October 3, 2019
but erroneously advised Conner that the Court had no record of the motion.
Conner v. State                                                                                  Page 2
records to pursue an article 11.07 application for writ of habeas corpus, that he is entitled

to free copies of the requested documents. This is similar to many such requests this

Court routinely receives from inmates. The requests come in various forms directed to

various State officials in various procedural wrappings. Some of these requests are

letters, some are in the form of petitions for a writ of mandamus, and some, like this one

from Conner, come as motions filed in an appeal well after the mandate has issued. These

requests are variously directed to the trial court clerk, the trial court judge, the appellate

court clerk or, as in this case, the appellate court.

       The merits of the issue of the entitlement to free copies was addressed by this

Court in an unpublished memorandum opinion, In re Jones, No. 10-17-00090-CR, 2017

Tex. App. LEXIS 3445 (Tex. App.—Waco Apr. 19, 2017, orig. proceeding). We note that

we were able to address the merits of the issue in that proceeding because it came to us

in the form of a petition for writ of mandamus to compel a trial court judge to order that

a free copy of the record be provided to the relator, Jones. In Jones, we stated:

       Jones argues that he is entitled to a free record to pursue a writ of habeas
       corpus and is entitled to a hearing on his motion for a free record. An
       indigent criminal defendant has a constitutional right to a free appellate
       record in a first appeal of right. Griffin v. Illinois, 351 U.S. 12, 18-19, 76 S. Ct.
585, 590-91, 100 L. Ed. 891, 899 (1956) (emphasis added), Abdnor v. State, 712
S.W.2d 136, 139 (Tex. Crim. App. 1986); Turner v. State, 71 S.W.3d 928, 929
       (Tex. App.—Waco 2002, order). However, a defendant is not entitled to a
       free copy of the record after exhausting his initial appeal in the absence of
       a specific, compelling reason. See In re Strickhausen, 994 S.W.2d 936, 937
       (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980
S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig. proceeding); Eubanks
       v. Mullin, 909 S.W.2d 574, 576-77 (Tex. App.—Fort Worth 1995, orig.
       proceeding). See also In re Robinson, No. 10-10-00456-CR, 2011 Tex. App.
       LEXIS 412 (Tex. App.—Waco Jan. 19, 2011, orig. proceeding). Jones has not
       presented a specific, compelling reason for his entitlement to a free record.

Conner v. State                                                                                Page 3
Id. Jones’s petition for writ of mandamus was, therefore, denied.

         In this proceeding, however, we are presented with a motion filed in a closed

appeal. Our jurisdiction is determined by statute. Unless a party has brought their

request to us in a procedural vehicle of which we have jurisdiction, we have no option

other than to dismiss the request for relief, regardless of what relief is requested. See TEX.

GOV'T CODE ANN. § 22.221(a) (“Each court of appeals or a justice of a court of appeals may

issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of the

court.”). Our jurisdiction is not based on whether the appeal is precluded by law, but

whether it is authorized by law. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.

2008).

         Because no statute gives this Court jurisdiction to rule on a motion such as the one

filed by Conner requesting free copies of the record long after the Court’s mandate has

issued, thus ending any jurisdiction we have in the direct appeal, we must, and do

hereby, dismiss Conner’s motion for free copies of the documents requested.


                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion dismissed
Order issued and filed October 30, 2019
Publish
[RWO]




Conner v. State                                                                         Page 4